Title: To James Madison from David Jameson, 10 August 1781
From: Jameson, David
To: Madison, James


Dr Sir
Richmond Aug 10th. 1781
I desired Mr. Jones in my letter to him about the Delegates money, to present my complimts. to you to let you know I had not been favoured with a line from you since May and that I had not had it in my power to write to you; being driven from Post to pillar to secure my person and employing my best endeavours to save some of my property. I succeeded as to myself but many articles fell into the Enemys hands what most sensibly effects me at present tho’ of inconsiderable value compared with other things is the loss of my clothes. Seven of my most valuable Negroes went some time ago, and now that Cornwallis has taken post at York I suppose more must go My Stocks and a considerable quantity of Grain which I had made below will I suppose be entirely eat up by the Enemy. I will not trouble you with an Accot. of the Enemy’s movements till their last, (to me) most extra one. They had embarked the greater part of their troops both Horse & Foot, their heavy Cannon &c., and for sometime we supposed they were going to Potowmack or perhaps to Maryland. some thought they intended to Sea, and some of their motions gave much colour to this opinion. at length they turned upwards and on Wednesday the 1st. of this Month upwards of thirty of their Vessels entered York River they immediately landed on both sides the River and we are assured have been very industrious in fortifying themselves. this should seem as if they expect a French Fleet and that they think they can defend their Vessels, or perhaps they intend a permanent Post there as well as at Portsmouth They have not made incursions far into the Country on this side, nor do I believe they have on the other.
The Marquis with his Army is in New Kent and moving downward. We have not yet been able to get copies of the Acts of the last Session of Assembly or I would acquaint you with them. The Sum to be emitted is 20 Millions wch. although an enormous Sum I do not think will be sufficient till next meeting unless we have aid from Congress or stop all further advances for the war South of us, the latter must be done and very shortly too, or our own Army disband. We have born the burthen of four States for almost two years and can struggle no longer under it. most of the three last Emissions has been employed on continental Accot. and we do not find that Congress have once thought of relieving us. is it reasonable that this State should give up their all for the common cause, under continual Invasion And some of the sister States enjoy ease and affluence without contributing a shilling. this is doubly disgusting to many here who are reduced from splendor to poverty & still using their last efforts against the common Enemy. Neither of our printers are in condition to publish a Gazette. I am with great respect
Dr Sir Yr obedt hb Servt
David Jameson
